Title: To George Washington from Thomas Law, 8 February 1797
From: Law, Thomas
To: Washington, George


                        
                            Dear Sir— 
                            Washington Feby 8th 1797
                        
                        I yesterday delivered a Lre into the Commissioners Office and returning from
                            thence in company with Mr Hadfeild, that gentlemen told me that he
                                could get the Capitol covered in this Season, "why not write so then to the
                            Commissioners"? said I—his answer was "I shall be more likely to effect
                                it by my own means without their knowing of my intention"—this upon my honor is a
                            fact, but I do not wish it to become public as I might be deemed censurable for divulging a
                            private Conversation & yet I am only acting faithfully by imparting it to You.
                        I went with Mr Hadfeild to survey Mr Carrolls buildings at the Capitol for our
                            literary Society & there saw better rooms than the
                            Commissioners now have for their Offices.
                        Mr Ralph chearfully offered to relinquish his House & to put up another
                            close to the Capitol Square, I enclose his Lre. Dr Brown also promised immediately to build
                            near the Capitol stating that he was only deterred by uncertainty, & that he resided
                            near the tavern of Scot merely because the Commissioners Office was there; in short the fate
                            of the City depends upon your resolves.
                        Excuse the liberty I have taken & the trouble I have given you; the time is at hand when you will approve of my conduct, if even
                            now it should appear officious. I remain with unfeigned esteem & sincere regard Your
                            mt faithful & Obt 
                        
                            Thos Law
                            
                        
                        
                            The Office has been held a long time near the Presidents House without
                                advantage to the City, a change to the Capitol cannot do harm, particularly as the
                                Offices will be cheaper & better—the Officer’s may live where they please their
                                own convenience will bring them near—& they must then superintend the Works
                                frequently.
                        
                        
                     Enclosure
                                                
                            
                                Dear sir 
                                City of Washington, Feby 6th, 1797.
                            
                            With cheerfulness will I relinquish my house, either for a moderate rent, or
                                by a fair sale, if it form a part of an arrangement so manifestly necessary to the
                                interest, I had almost written, to the policital salvation, of this neglected City.
                            What can avail all other exertions if The Capitol be neglected? How easily
                                might a part of it be fitted up before November next for the Commissioners’ office
                                & its dependencies, &c. In the intermediate time far better accommodation can be
                                obtained here But, Sir, your efforts will not avail. The City has been destroyed by the
                                non-residence of those who ought, from its commencement, to have sacrificed partial
                                convenience to the general advantage: suffer me to say, that The Comss will not forsake
                                their beloved George Town & why fatigue yourself by ineffectual exertions.
                            I speak freely & allow me to say confidentially; yet, as a proof of
                                the sincerity of these sentiments, altho’ my stake is little, I freely shall give up my
                                All. Believe me to be with great respect, Dear sir, Your obliged humble servant
                            
                                George Ralph
                                
                            
                        
                        
                    